Lindsay, J.
Because the transcript is not attached by seal across the the; and because there is no seal to the certificate of the clerk of the District Court, a motion is made by the Attorney General to dismiss this appeal.
Bule VII, prescribed by this court in 1847, for the government of the District Courts, does require such sealing over the tie; and Article 1411, District Court Act, Paschal’s Digest, *228requires that the District Courts of every county shall have a seal for the authentication of all official acts. But it is also provided in the article, until such seal is procured by the County Court of the county, “ private seals,” which, under the law as it now stands, means “ scrolls,” may be used. In this case, the clerk appends his certificate to the transcript, which he verifies by his scroll, affirming in the certificate that there is no seal of office. We think this is a sufficient verification of the record under the circumstances. The objection to the failure to seal the tie of the transcript is further answered by Article 1580, Paschal’s Digest, which forbids the dismissal of an appeal for want of form, if there is enough in the record to enable the court to decide the ease on the merits.
Upon the merits of the case, we can discover no such error as would warrant a reversal. The indictment was sufficient. ■The testimony was sufficient to show that the defendant had violated the law, by selling spirituous and intoxicating liquor, in quantity less than a quart, without having obtained a license to do so. . This, if true, was a positive infraction of the statute. The jury seems to have believed the evidence. The mere fact of the witness failing to analyze the constituent elements of the “ dram,” which he purchased of the party accused, is a matter of little moment. In common parlance, a “ dram ” means something that has alcohol in if—something that can intoxicate. It is very questionable whether, in most of the “ drams ” taken in the present day, if the recipient undertook to discriminate their characters, as a whisky “ dram,” or as brandy “ dram,” his critical acumen might not be wide of the mark. The object of the statute is to prevent the sale of intoxicating drinks, unless parties are put under the bonds of a license. The testimony of the witness showed that the law was violated in letter and in spirit; and we will not disturb the verdict.
The judgment of the court below is affirmed.
Affirmed.